Citation Nr: 0110548	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  96-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss prior to September 18, 2000.

2. Entitlement to increased rating for bilateral hearing loss 
in excess of 20 percent from September 18, 2000 and 
thereafter.

3. Entitlement to an effective date for service-connected 
tinnitus prior to November 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel

INTRODUCTION

The appellant had active service from January 1971 to April 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions made by the Department of Veterans 
Affairs (VA) Regional Office in Reno, Nevada.  In those 
determinations, the RO determined that the appellant was 
entitled to a 20 percent disability rating for service-
connected bilateral hearing loss effective September 18, 
2000, and a 10 percent disability rating for service-
connected tinnitus effective November 1, 1995.  

The appellant filed for service-connected bilateral hearing 
loss in 1987.  In a June 1988 rating decision, the RO 
determined that the appellant was entitled to a 
noncompensable rating for service-connected hearing loss.  
The appellant disagreed and appealed the RO determination to 
the Board.  The Board remanded the case for further 
development regarding a potential claim of tinnitus, which 
the appellant mentioned in his notice of disagreement.  
However, the RO had not addressed the issue of entitlement to 
service connection for tinnitus.  

In an August 1998 rating decision, the RO granted a 10 
percent disability rating for service-connected tinnitus 
effective November 1, 1995.  However, the appellant contended 
that he was entitled to an earlier effective date and this 
appeal ensured.  

In addition, in June 1999, a new regulation regarding hearing 
loss became effective and, consequently, the RO increased the 
service-connected hearing loss from a noncompensable rating 
to a 20 percent disability rating based on results of an 
audiological examination dated September 18, 2000.  Because 
the appellant did not clearly express an intent to limit the 
appeal regarding a specific disability rating, the Board was 
required to consider entitlement to all available ratings for 
that condition, i.e., the maximum disability rating allowed 
by law.  

The appellant's increased rating claim for bilateral hearing 
loss, prior to and subsequent to the established effective 
date of September 18, 2000, therefore, are additional matters 
on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (in increased rating claims, VA is required to 
consider and discuss disability severity with reference to at 
least the next-higher disability rating provided for in VA 
regulations with respect to that disability) (claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation; therefore, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded).  It is the Board's responsibility to 
evaluate the entire record on appeal.  See 38 U.S.C.A. 
§ 7104(a). 


FINDINGS OF FACT

1. Prior to September 18, 2000, audiological examination 
results demonstrated a noncompensable evaluation for 
service-connect bilateral hearing loss.

2. On and after September 18, 2000, audiological examination 
results demonstrated a 20 percent disability rating for 
service-connected bilateral hearing loss.

3. The claim for service-connected tinnitus was effective 
November 1, 1995, 
and not prior thereto, based on a notice of disagreement 
when ringing of the ear was first identified to the RO as 
a potential claim for a benefit. 


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for bilateral 
hearing loss are not met prior to September 18, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

2. The criteria to an increased disability rating for 
service-connected bilateral hearing loss in excess of a 
20 percent evaluation since September 18, 2000 are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3. The criteria for an effective date for service-connected 
tinnitus prior to November 1, 1995 are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.401 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The appellant filed a claim for service connection for 
bilateral hearing loss in September 1987.  He did not file a 
claim for entitlement to service connection for tinnitus at 
that time.  In a June 1988 rating decision, the RO granted 
service connection for bilateral hearing loss at a 
noncompensable level.  In June 1994, he informed VA that his 
bilateral hearing loss had deteriorated and, consequently, he 
requested a VA audiological examination.  

In a January 1995 rating decision, the RO denied a 
compensable rating evaluation for his service-connected 
bilateral hearing loss.  The appellant filed a notice of 
disagreement (NOD) in November 1995.  In his NOD, he 
complained to the RO of ringing in the ear for the first 
time, although the record reflected that he complained of 
"ringing in the ear" to VA physicians several times prior 
thereto.  (See, e.g., Medical Examinations dated March 1988 
and June 1994).

In July 1997, the Board issued a Remand Order stating that 
the appellant had alleged tinnitus in his NOD and substantive 
appeal, which the RO needed to address and develop.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In an 
August 1998 rating decision, the RO determined that the 
appellant was entitled to a 10 percent disability rating 
evaluation for service-connected tinnitus effective November 
1995.  Although the appellant had not applied formally for 
service-connected tinnitus, the RO used the November 1995 NOD 
filing date to establish an effective date.  

The appellant contended that because he was unaware and 
uninformed by VA that tinnitus was a compensable disability, 
VA should make the effective date at separation, when he 
first complained of the condition.  (See Appellant's 
Statement dated September 1998).  The record reflected that 
he complained of tinnitus during VA medical examinations in 
January 1982, January 1988, October 1997, and December 1997.  
Based on these complaints, the appellant seeks an earlier 
effective date for service-connected tinnitus prior to his 
NOD.  

The appellant appeared at a hearing at the RO in Las Vegas, 
Nevada, in August 1999.  During the hearing, the appellant 
responded affirmatively regarding a requested earlier 
effective date based on his original claim dated 
September 1987 for service connected tinnitus.  He 
acknowledged in the record that he did not apply for service-
connected disability benefits on his original application at 
that time for tinnitus, but he emphasized that he had stated 
that tinnitus was a contributing factor to his hearing loss 
during his medical evaluation for service-connected hearing 
loss.  (See Appellant's Statement dated November 29, 1999).

In November 2000, the appellant was granted entitlement to 
service-connected bilateral hearing loss at a 20 percent 
rating with an effective date of September 18, 2000, based on 
the results of an audiological examination.  38 C.F.R. 
§§ 4.85 and 4.86.  Because the appellant sought an earlier 
effective date for his service-connected tinnitus and because 
he did not limit his appeal regarding his bilateral hearing 
loss evaluation, this appeal ensued and the Board properly 
asserted jurisdiction over the appellant's claims.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.28, 19.29(b), 19.30 
(2000).

Duty to Assist 

The VA has a duty to assist the appellant in the development 
of his claim under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO 
properly arranged audiological examinations and associated 
the results in the claims file.  By virtue of the 
supplemental statements of case, and a statement of the case, 
the appellant and his representative were given notice of 
medical evidence and the regulations pertinent to the 
determination of this claim.  VA medical examinations, 
service medical records, and non-VA medical examinations and 
documents were submitted by the appellant or gathered 
properly by the RO with the appellant's consent and 
authorization.  The Board finds no further areas of 
development that would be fruitful in deciding this claim 
because the RO has substantially met developmental 
requirements.

Entitlement to a Compensable Evaluation for Service-Connected 
Bilateral Hearing Loss prior to September 18, 2000

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in the instant case, the Board 
reviewed the history of the claim in detail in order to 
evaluate whether the appellant was entitled to an earlier 
effective date for his service-connected bilateral hearing 
loss and tinnitus, infra.

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered, effective June 10, 
1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202-10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, the regulatory changes were made because 
medical science has advanced and commonly used medical terms 
have changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the last 
review.  Even so, the assignment of disability ratings for 
hearing impairment requires a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
divided by four.  To evaluate the degree of disability from 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels designated from 
level "I" for essentially normal acuity through level "XI" 
for profound deafness.  38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110.  The evaluations derived from this schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.86.  

Effective June 10, 1999, 38 C.F.R. §§ 4.85 and 4.86 auditory 
evaluation criteria for service-connected hearing loss was 
amended to provide an alternative evaluation criteria for 
exceptional patterns of hearing loss.  When the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz (Hz)) is 55 dB or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  38 C.F.R. § 4.86(a).  When the puretone 
threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 
2000 Hz, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  That Roman numeral 
designation will then be elevated to the next higher Roman 
numeral designation.  38 C.F.R. § 4.86(b).  This regulation 
became effective June 10, 1999.  The audiological evaluation 
date March 1996, infra, would have been applicable to 
38 C.F.R. § 4.86, if the audiological results had been 
performed on or after June 10, 1999.  

The evidence of record shows that the appellant underwent 
several audiological examinations.  VA audiological 
evaluation in January 1988 revealed puretone thresholds, in 
dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
65
65
LEFT

10
20
20
50

Average puretone thresholds and speech audiometry were not 
computed.  However, mathematically dividing the sum of the 
four puretone threshold measurements for each ear by four 
results in an average puretone loss of 43.75 dB in the right 
ear and 28.75 dB in the left ear.  Speech audiometry revealed 
speech recognition ability of 86 percent in the right ear and 
100 percent in the left ear.

In June 1994, VA audiological evaluation revealed puretone 
thresholds, in dB, as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
80
80
LEFT

40
50
75
75

Average puretone thresholds were computed as 66 dB the right 
ear and 60 dB the left ear.  Speech audiometry revealed 
speech recognition ability of 66 percent in the right ear and 
60 percent in the left ear. Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and 100 
percent in the left ear.

A private facility audiological evaluation in March 1996 
revealed puretone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

55
55
85
80
LEFT

55
75
110
110

Average puretone thresholds and speech audiometry were not 
computed.  Mathematically dividing the sum of the four 
puretone threshold measurements for each ear by four results 
in an average puretone thresholds of 63.75 dB the right ear 
and 87 dB the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  Although the puretone thresholds 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz (Hz)) is 55 dB or more, the Roman numeral 
designation for hearing impairment under 38 C.F.R. § 4.86(a) 
are not applicable because this regulation was not effective 
until June 10, 1999.



VA audiological evaluation in October 1997 revealed puretone 
thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

45
55
80
80
LEFT

50
65
80
85

Average puretone thresholds were computed as 65 dB the right 
ear and 70 dB the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  

VA audiological evaluation in August 1997 revealed puretone 
thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
75
80
LEFT

40
70
85
85

Average puretone thresholds were computed by the examiner as 
50 dB the right ear and 70 dB the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and 92 percent in the left ear. 

Since June 10, 1999, the puretone threshold at each of the 
four specified frequencies is not 55 dB or more in any of the 
audiometric evaluations.  Nor are the puretone thresholds 
30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz in any 
of the evaluations.  Thus, to determine the appropriate 
evaluation, the audiometry measurements set forth above are 
applied to Table VI of 38 C.F.R. § 4.85.  (As the October 
2000 evaluation, infra, did not report speech discrimination 
scores and revealed incomplete data regarding the average 
puretone threshold loss for the left ear, these results will 
not be used to assign an evaluation.)  This application 
yields the following Roman numeric designation results:

Examination:			Right Ear:		Left Ear:

January 1988			II			I

June 1994			II			II

March 1996			II			III

October 1997			II			II

August 1997			I			II

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for the results of 
the January 1988, June 1994, March 1996, October 1997, and 
August 1997 as a noncompensable evaluation and a 20 percent 
rating for the results of the September 2000 evaluation. 

Entitlement to a Rating  Evaluations for Service Connection 
for 
Bilateral Hearing Loss in excess of 20 percent since 
September 18, 2000

A private facility performed an audiological evaluation in 
September 2000 that 
revealed puretone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
55
75
85
LEFT

50
65
85
85

Average puretone thresholds were computed as 66.25 dB the 
right ear and 71.25 dB the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 56 percent in the left ear. 

The application of the September 2000 audiological results 
yield the following Roman numeric designations:

Examination:			Right Ear:		Left Ear:

September 2000		IV			VIII

The Roman numerals are then applied to Table VII of 38 C.F.R. 
§ 4.85 to determine the percentage disability evaluation 
applicable to the test date.  In this case, the analysis 
produces a 20 percent rating for the results based on the 
September 2000 audiological examination.

In addition, VA audiological evaluation in October 2000 
revealed puretone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

50
60
-
85
LEFT

50
65
-
85

Average puretone thresholds for the October 2000 results were 
not computed because there was no reading at the 3000 Hz 
level.  Even so, speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and 
56 percent in the left ear.  However, the record demonstrates 
that the October 2000 evaluation results are similar to the 
September 2000 evaluation.  Thus, the record does not reflect 
that the appellant is entitled to a rating evaluation of 20 
percent for bilateral hearing loss. 



 Entitlement to an Earlier Effective Date for Service-
Connected Tinnitus 
Prior to November 1, 1995

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Board will look to all communications from the veteran 
that may be interpreted as applications or claims - formal 
and informal - for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  
38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 
Vet. App. 196, 198-200 (1992).  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  Thus, 
the earliest mention of a claim for tinnitus is the 
appellant's NOD date filed in November 1995, which the RO 
used as an informal claim for benefits to establish the 
earliest possible effective date under the law.  The record 
does not demonstrate that the appellant, at any time prior to 
the established effective date, formally or informally, under 
the law, requested and identified a benefit sought according 
to the regulations.  38 C.F.R. § 3.155.

In a letter dated September 1998, the appellant contends that 
he was entitled to service-connected tinnitus since 
separation from service.  If the claim is received within one 
year after separation from service the effective date will be 
the day after separation from service or the date entitlement 
arose.  38 C.F.R. § 3.400(b)(2).  Here, the record does not 
indicate that he filed a claim for service connection for 
tinnitus within one year of that date, nor does he so 
contend.  Therefore, the general rule applies that the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  

In an August 1998 rating decision, the RO determined that the 
appellant was entitled to a 10 percent rating for service-
connected tinnitus.  Although the appellant did not apply 
formally for service-connection tinnitus at that time, the RO 
used the NOD filing date to establish an effective date of 
November 1, 1995. 

In a letter dated February 1999, the appellant contends that 
he applied for compensation for hearing loss and mentioned 
tinnitus as a contributing factor.  Unfortunately, the record 
did not reflect that the appellant mentioned ringing in the 
ear or tinnitus on his application for benefits in any way.  

The Board has thoroughly reviewed all documents and 
communications in the record, formal and informal.  There is 
no mention, prior to his NOD, of a claim, , for service-
connected tinnitus, formally or informally, in any of his 
communications with the RO, though the record substantiates 
his assertion that he complained of ringing in the ear to VA 
physicians prior thereto.   The provisions of 38 C.F.R. 
§ 3.157, however, do not apply to an original claim.  Thus, 
the RO has given the appellant the earliest possible 
effective date for his service-connect tinnitus under the 
law.  38 U.S.C.A. § 5110.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss prior to September 18, 2000 is denied.

Entitlement to increased rating for bilateral hearing loss in 
excess of 20 percent on and after September 18, 2000 is 
denied.

Entitlement to an earlier effective date for service-
connected tinnitus prior to November 1, 1995 in denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

